Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 and 16-20 canceled
Claim 6-15 elected and pending 

Election/Restrictions
Applicant’s election without traverse of 6-15 in the reply filed on 01/07/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Greinke (PG Pub 5,582,811) in view of Tan (US Pat. 6,339,031 B1).
Consider Claims 6 and 8-11, Greinke teaches the process of forming a graphite (abstract), by compressing graphite particles into a structure (claim 1). Greinke teaches the first temperature and maintaining the temperature to 1-30 mins (Col. 4, lines 40-44) as a first duration, then the process of cooling the forming graphite (Col. 4, lines 59-60, and Col. 6, lines 1-5). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Greinke does not teach the cooling rate.
However, Tan is in the process of forming of molding carbon precursor material into any desired shape (Col. 3, lines 19-25) such as electrodes (Col. 1, lines 37-38), teaches the process of graphitization of the carbon precursor into graphitic material, by heating to a high temperature such as 2200 ℃, followed by cooling rate of less than 5℃/min (Col. 4, lines 45-51).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Greinke with Tan to form graphitic electrode then cooling down with a cooling rate such as 5℃/min, to prevent micro cracking of the formed graphitic electrode (Col. 4, lines 53-55), and having improved stability (Col. 3, lines 1-5) and improved electronic conductivity (Col. 1, lines 47-48) for the formed graphitic carbon electrode.
The combined Greinke (with Tan) teaches the cooling rate of about 5℃/min from 600℃ to room temperature (Tan, Col. 4, lines 50-51). Therefore, when the temperature cools from first temperature 700-600℃ to 500℃ as a second temperature, it would take about 20 minutes as second duration, and when the temperature cools from second temperature 500-450℃ to 270℃ as a third temperature, it would take about 35 minutes as third duration (at least 5 minutes). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).

Claims 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Greinke (PG Pub 5,582,811) in view of Tan (US Pat. 6,339,031 B1), and in further view of Berneth (US Pat. 5,8,66,353).
Consider Claims 7 and 13, the combined Greinke  (with Tan) teaches the process of forming graphitic carbon electrode (as taught in claim 6). 
The combined Greinke (with Tan) does not teach the process of polishing the graphitic electrode, nor the use of electrically insulating substrate.
However, Berneth is in the process of using electrodes such as graphite electrodes (abstract), teaches the process of polishing graphitic rod electrode with fine grit sandpaper and then the insulating (as electrically insulating substrate) of the graphite carbon electrode prior to immersion into a cyclic Voltammetry device as working electrode in an aqueous solution (Col. 6, lines 8-20).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Greinke (with Tan) with Berneth to polish the electrode then insulate the electrode, to provide with a working electrode in the cyclic voltammetry system for testing the electrochemical cycle for desired data (Col. 6, lines 8-20).
Consider Claim 15, the combined Greinke (with Tan and Berneth) teaches the process of incorporating the treated graphitic electrode substrate (which is electrically insulated) into a CV .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Greinke (PG Pub 5,582,811) in view of Tan (US Pat. 6,339,031 B1), and in further view of Hamadori (GB 1500675).
Consider Claim 12, the combined Greinke (with Tan) teaches the process of forming graphitic carbon electrode (as taught in claim 6).
The combined Greinke (with Tan) does not teach the cooling at air atmosphere.
However, Hamadori is in the prior art of forming graphite fiber and carbon fiber (abstract), teaches the process of thermal stabilizing the fiber at first stage at air from 150-400℃, and carbonizing from 800-2000℃ as second stage, and graphitization from 2000-3500℃ as third stage, and where all three stages used air atmosphere (abstract).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Greinke (with Tan) with Hamadori to process graphite at heating cavity under air, to thermally stabilize the graphite electrode (abstract).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Greinke (PG Pub 5,582,811) in view of Tan (US Pat. 6,339,031 B1), and in further view of Feng (theoretical and experimental study on the interfacial adhesive properties of graphite electrodes in different charging and aging states).
Consider Claim 14
The combined Greinke (with Tan) does not teach the process of aging the graphitic electrode under air.
However, Feng is in the process of forming graphite electrode (abstract), teaches the process of aging graphite electrode in air atmosphere for 10 months (page 32, influence of storage aging section).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Greinke (with Tan) with Feng to age the graphitic electrode in air, to provide with an understanding of how aging influence electrode properties (page 32, influence of storage aging section), as fourth duration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718